DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 November 2020 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 6 November 2020. As directed by the amendment: claims 1, 13, 16, and 19 have been amended, claims 21 and 22 have been added. Thus claims 1-19 and 21-22 are presently pending in this application and claims 16-19 remain withdrawn. The examiner notes the claim 11 which was previously indicated as allowable is now rejected over newly discovered art as described further below.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “A fluid wicking tip for a syringe, comprising a plurality of drip flanges forming solid surfaces and extending radially outward from the fluid wicking tip”. It is unclear how the drip flanges can extend radially outward from the fluid wicking tip when the flanges form the wicking tip, because the flanges cannot extend away from themselves. The figures show the drip flanges extending radially outward from a vertical axis of the syringe, an axis described in new claims 21 and 22. 
	Claims 4,5, and 6 recite the limitations “a top, distal-most drip flange” and “a lower, proximal drip flange”. It is unclear which direction is top/distal and which is lower/proximal because there is no frame of reference claimed. 
	Claims 2-15, 21 and 22 are rejected as being dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-9, 14, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (US 2012/0209111 A1) in view of Swanson (US 2,012,487).
Regarding claim 1, Cowan et al. discloses a fluid wicking tip (108, 110 Fig 1B) for a syringe (20 Fig 1B). However, fails to disclose comprising a plurality of drip flanges forming solid surfaces and extending radially outward from the fluid wicking tip, the drip flanges arranged to wick fluid into a gap width defined between any two of the solid surfaces of any two adjacent drip flanges, wherein the gap width is less than 0.25 inch to facilitate wicking by capillary action and such that fluid introduced in the gap width defined between the solid surfaces of the adjacent drip flanges forms a capillary bridge or fluid bridge between the solid surfaces of the adjacent drip flanges, the capillary bridge or fluid bridge causing an attractive adhesive force between the solid surfaces of the adjacent drip flanges due to decreased pressure inside the capillary bridge or fluid bridge and due to direct action of a surface tension force exerted around an annulus formed by the solid surfaces of the adjacent drip flanges.
Swanson teaches a plurality of drip flanges (8 Fig 2) forming solid surfaces (8 Fig 3) and extending radially outward from the fluid wicking tip (the bottle 5 Fig 1 is equivalent to the fluid wicking tip of Cowan because fluid comes out of the end of it and drips down the side), the drip flanges arranged to wick fluid into a gap width defined between any two of the solid surfaces of any two adjacent drip flanges (Col 4 Lines 29-40), wherein the gap width is less than 0.25 inch (Col 3 Lines 18-19 “spaced 1/8 inch apart”) to facilitate wicking by capillary action and such that fluid introduced in the gap width defined between the solid surfaces of the adjacent drip flanges forms a capillary bridge or fluid bridge between the solid surfaces of the adjacent drip flanges, the capillary bridge or fluid bridge causing an attractive adhesive force between the solid surfaces of the adjacent drip flanges due to decreased pressure inside the capillary bridge or fluid bridge and due to direct action of a surface tension force exerted around an annulus formed by the solid surfaces of the adjacent drip flanges (the adjacent drip flanges of Swanson would form capillary bridges, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP 2112.01). It would have been obvious to one of ordinary skill in the art at the (Col 1 Lines 47-55).
Regarding claim 2, modified Cowan et al. teaches the fluid wicking tip of claim 1. Swanson teaches wherein the drip flanges are arranged in at least two tiers (Fig 1).  
Regarding claim 3, modified Cowan et al. teaches the fluid wicking tip of claim 2. Modified Cowan et al. teaches wherein the at least two tiers have a different diameter (The tiers of Swanson have different diameters because the diameter of the bottle changes, the diameter of the wicking tip of Cowan el al. changes as well so the tiers would follow the changing diameter of Cowan et al.).
Regarding claim 4, modified Cowan et al. teaches the fluid wicking tip of claim 3. Modified Cowan et al. teaches wherein a top, distal-most drip flange of the plurality of drip flanges has a smaller diameter than a lower, proximal drip flange (as described in the claim 3 rejection, the size of the tiers follow the shape of the fluid wicking tip, the wicking tip of Cowan et al. is smaller at the top).  
Regarding claim 5, modified Cowan et al. teaches the fluid wicking tip of claim 3. However, modified Cowan fails to disclose the fluid wicking tip wherein a top, distal-most drip flange of the plurality of drip flanges has a larger diameter than a lower, proximal drip flange. Such a modification is a matter of design choice that would have been obvious to one of ordinary skill at the time of effective filing. See MPEP 2144.04 IV B, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). There is not persuasive evidence that the particular configuration of the claimed fluid wicking tip is significant. The Applicant discusses varying embodiment of drip flanges, wherein a top, distal-most drip flange of the plurality of drip flanges has a smaller diameter than a lower, proximal drip flange, and vice versa in order to wick fluid. For example, in [0170], Applicant states “As shown in FIGS. 35-38, the diameter of the tiered drip flanges 722a-772h decrease from the top tiered drip flange 722a to the bottom tiered 
Regarding claim 6, modified Cowan et al. teaches the fluid wicking tip of claim 1. However, modified Cowan fails to disclose the fluid wicking tip wherein a top, distal-most drip flange of the plurality of drip flanges has the same diameter as any lower, proximal drip flange.
Such a modification is a matter of design choice that would have been obvious to one of ordinary skill at the time of effective filing. See MPEP 2144.04 IV B, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). There is not persuasive evidence that the particular configuration of the claimed fluid wicking tip is significant. The Applicant discusses varying embodiment of drip flanges, wherein a top, distal-most drip flange of the plurality of drip flanges has a smaller diameter than a lower, proximal drip flange, and vice versa in order to wick fluid. For example, in [0170], Applicant states “As shown in FIGS. 35-38, the diameter of the tiered drip flanges 722a-772h decrease from the top tiered drip flange 722a to the bottom tiered drip flange 722h, whereas in other aspects the diameter may increase from the top tiered drip flange to the bottom tiered drip flange.”
Regarding claim 8, modified Cowan et al. teaches the fluid wicking tip of claim 1. Modified Cowan et al. further teaches further comprising a drip cup (118 Fig 6, [0166] “drip catcher”) positioned proximal to the plurality of drip flanges (the drip cup is attached at the proximal most end of the wicking tip).  
Regarding claim 9, modified Cowan et al. teaches the fluid wicking tip of claim 1. Swanson further teaches wherein the plurality of drip flanges (8 Fig 2) are flat and smooth and continuous around a circumference of the fluid wicking tip (Fig 1).
Regarding claim 11, modified Cowan et al. teaches the fluid wicking tip of claim 1. Swanson further teaches wherein the plurality of drip flanges have a ruffled profile (“corrugations” 10 Fig 3 provide the drip flanges 8 with a ruffled profile, see the wavy configuration of the drip flange as viewed from above in Fig 3).  
Regarding claim 14, modified Cowan et al. teaches the fluid wicking tip of claim 1. Cowan et al. further teaches further comprising a luer fitting (112, 201 Fig 1A, B) sized and configured to fluidly couple to an interior of the syringe [0177].
Regarding claim 21, modified Cowan et al. teaches the fluid wicking tip of claim 1. Modified Cowan et al. further teaches wherein the drip flanges are arranged perpendicular to a vertical axis of the syringe (the drip flanges of Swanson are arranged perpendicular to the vertical axis of the wicking tip, see Fig 1, which would be the same as the vertical axis of Cowan et al.).  
Regarding claim 22, modified Cowan et al. teaches the fluid wicking tip of claim 1. Modified Cowan et al. further teaches wherein the drip are angled with respect to a vertical axis of the syringe (the drip flanges of Swanson are angled with respect to the vertical axis of the wicking tip, see Fig 1, which would be the same as the vertical axis of Cowan et al.). Modified Cowan et al. fails to disclose the drip flanges are not parallel relative to each other. However, such a modification is a matter of design choice that would have been obvious to one of ordinary skill at the time of effective filing. See MPEP 2144.04 IV B, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). There is not persuasive evidence that the particular configuration of the claimed fluid wicking tip is significant. The Applicant discusses varying embodiments of drip flanges, wherein the drip flanges are substantially parallel relative to each other and wherein the drip flanges are not parallel relative to each other. For example, in [0135], Applicant states “in one aspect the tiered drip flanges 108a-108d may be arranged in a winged configuration where the drip flanges are angled with respect to a vertical axis but still substantially parallel relative to each other. In yet another aspect, the tiered drip flanges 108a-108d may be arranged in a winged configuration where the drip flanges are angled with respect to a vertical axis and are not parallel relative to each other.”
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (US 2012/0209111 A1) in view of Swanson (US 2,012,487) and Besing (US 2006/0069347 A1).
Regarding claim 7, modified Cowan et al. teach the fluid wicking tip of claim 1. However fails to teach the fluid wicking tip further comprising a drip cup positioned distal to the plurality of drip flanges.
Besing teaches a tip (23) comprising a drip cup (26) (see Fig. 8-9). It would have been obvious to one of ordinary skill at the time of effective filing to include the drip cup with the limitations as taught by Besing on the device of modified Cowan et al. for the purpose of preventing leakage and inadvertent exposure (see Abstract).
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (US 2012/0209111 A1) in view of Swanson (US 2,012,487) and Xia et al. (US 2007/0236884 A1).
Regarding claim 10, modified Cowan et al. teaches the fluid wicking tip of claim 1. Swanson further teaches wherein each drip flange is staggered relative to an immediately adjacent drip flange, and wherein the drip flanges are disposed around a circumference of the wicking tip (Fig 1, the varying diameters of the flanges depict a staggered profile), however, fails to teach wherein the plurality of drip flanges are discontinuous around a circumference of the wicking tip.
Xia teaches (Fig. 1-5) a plurality of flanges (200) are discontinuous around a circumference of the tip (see openings 160). It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Cowan, by incorporating a plurality of flanges discontinuous, as taught by Xia, for the purpose of permitting fluid to pass through the fins [0014]. The motivation would be to allow fluid to be dispersed over more of the flanges and allow the liquid to evaporate faster.
Regarding claim 13, modified Cowan et al. teaches the fluid wicking tip of claim 1. However is silent regarding the fluid wicking tip wherein each distally located drip flanges of the plurality of drip 
Xia teaches (Fig. 1-5) distally located drip flanges (fins in upper region as depicted in Fig. 3) of the plurality of drip flanges (200) comprises an opening (160) to facilitate draining of fluid from a distal drip flange to a more proximately located drip flange (see [0014] discussing channels 160 formed in order to permit air (a form of a fluid) to permit therethrough). It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Cowan, by incorporating distally located drip flanges of the plurality of drip flanges comprises an opening to facilitate draining of fluid from a distal drip flange to a more proximately located drip flange, as taught by Xia, for the purpose of permitting fluid to pass through the fins [0014]. The motivation would be to allow fluid to be dispersed over more of the flanges and allow the liquid to evaporate faster.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (US 2012/0209111 A1) in view of Swanson (US 2,012,487) and Yeung (US 2013/0012908 A1).
Regarding claim 12, modified Cowan et al. teaches the fluid wicking tip of claim 1. However, Cowan is silent regarding the fluid wicking tip further comprising a piercing tip fluidly coupled to an interior of the syringe.
Yeung teaches a tip (112, 138 Fig 5) further comprising a piercing tip (tip of needle 110 Fig 5) fluidly coupled to an interior of the syringe (interior of barrel 108 Fig 5). It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Cowan, by incorporating a tip further comprising a piercing tip fluidly coupled to an interior of the syringe, as taught by Yeung, for the purpose of providing fluid communication from syringe [0007].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al. (US 2012/0209111 A1) in view of Swanson (US 2,012,487) and Cowan et al. (US 2002/0147429 A1) hereinafter Cowan ‘429.
Regarding claim 15, modified Cowan et al. teaches the fluid wicking tip of claim 1. Cowan et al. further teaches further comprising a luer fitting (112, 201 Fig 1A, B) sized and configured to fluidly couple to and fluidly connect an interior of the syringe with a tube assembly (200 Fig 1A).  However is silent regarding the tube assembly being a flexible tube assembly. 
Cowan ‘429 teaches a flexible tube assembly (142) (see [0104]. It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Cowan ‘111, by incorporating flexible tube assembly, as taught by Cowan ‘429, for the purpose of providing a flexible material that exhibits a flexural modulus in the range of approximately 200,000 to approximately 400,000 psi, and that is commonly used in medical procedures [0135].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swanson (US 1929221 A) is an antidrip bottle with fluid catching grooves that have a variety of shapes. Grillo (US  2003/0106873 A1) is an antidrip bottle with fluid catching grooves having a constant diameter. Freeman et al. (US  9,770,563 B1) is an oil transfer device with flanges having a similar structure to the disclosed drip flanges. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783